Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 5/17/2022 has been entered. Claims 1, 3-13, and 15-22 are pending. Claims 2 and 14 have been cancelled. Claims 21-22 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0241015) (hereinafter Johnson) in view of Erickson et al. (US 2020/0375006) (hereinafter Erickson).
Re claim 21: Johnson teaches a vehicle comprising: an exterior (exterior of 100, fig. 1) facing an external environment surrounding the vehicle (external environment of 100, fig. 1); an emblem (14, fig. 1) disposed at the exterior facing the external environment (exterior of 100, fig. 1), the emblem (14) (see fig. 8) comprising a light source (84, fig. 8) configured to emit visible light (LEDs, see para [0041]) that transmits to the external environment (see para [0043]); and a controller (16, fig. 2) in communication with the light source of the emblem (14a-14c, fig. 2), the controller (16) configured (i) to cause the light source (14) to emit the visible light upon a detected triggering event (unlocking the vehicle and upon opening a door, see para [0003]).
However, Johnson fails to teach the controller configured to maintain activation of the light source until a sensed opening of a door of the vehicle.
Erickson teaches a controller (22, fig. 5) configured to maintain activation of the light source (16, fig. 5A) until a sensed opening of a door of the vehicle (at least one lighting source stays on that is in proximity to the person, see para [0050]).  
Therefore, in view of Erikson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Salter by adding a sensor capable of maintaining activation of the light source until a sensed opening of a door of the vehicle, in order to reduce energy consumption by the lighting device

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2015/0241015) (hereinafter Johnson) in view of Holub et al. (US 2015/0273092) (hereinafter Holub).
	Re claim 22: Johnson teaches a vehicle comprising: an exterior (exterior of 100, fig. 1) facing an external environment surrounding the vehicle (external environment of 100, fig. 1); an emblem (14, fig. 1) disposed at the exterior facing the external environment (exterior of 100, fig. 1), the emblem (14) (see fig. 8) comprising a light source (84, fig. 8) configured to emit visible light (LEDs, see para [0041]) that transmits to the external environment (see para [0043]); and a controller (16, fig. 2) in communication with the light source of the emblem (14a-14c, fig. 2), the controller (16) configured (i) to cause the light source (14) to emit the visible light upon a detected triggering event (unlocking the vehicle and upon opening a door, see para [0003]).
However, Johnson fails to teach the controller configured to maintain activation of the light source until an activation of a climate control function of the vehicle.
Holub teaches a controller (172, fig. 7) configured to maintain activation of a light source (34, 94, fig. 7) until an activation of a climate control function of the vehicle (The controller 172 may initiate a heating or cooling light control routine in response to … a lighting apparatus, see para [0065]) (see para [0068]).  
Therefore, in view of Holub, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Salter by adding a sensor capable of maintaining activation of the light source until activation of a climate control function, in order to reduce energy consumption by the lighting device.

Response to Arguments
Applicant’s arguments with respect to claims 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 1, 3-13, and 15-20  are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a vehicle comprising: an exterior facing an external environment surrounding the vehicle; an emblem disposed at the exterior facing the external environment, the emblem comprising a light source configured to emit visible light that transmits to the external environment; a controller in communication with the light source of the emblem, the controller configured to cause the light source to emit the visible light upon a detected triggering event; and an antenna module, in communication with the controller and configured to be in communication with an authorized mobile device and to determine a strength of signal from the authorized mobile device indicative of a distance between the authorized mobile device and the antenna module, wherein, the detected triggering event comprises detection that the distance between the mobile device and the antenna module has (i) moved from a far position exceeding a predetermined distance from the vehicle to a near position within the predetermined distance from the vehicle or (ii) moved from the near position to the far position as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muramatsu et al. (US 2020/0195831), Lu (US 2013/0215271) and Briggance (US 2007/0182817) disclose a similar lighted vehicle emblem.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875